MATTHEWS, J.
By the terms of Section 452-2 of the City Ordinances somi-major garages situated on lots adjoining tenements are excluded from its operation. This lot adjoins a tenement and the representation to the court is that the garage is intended for the exclusive use of the tenements therein. Therefore no finding by the City Planning Commission that the block is a business one is necessary.
The court would hesitate to say that a permission granted by the City Planning Commission to one owner'to erect a garage prohibited by the ordinance in residential districts is the equivalent of a general designation of the block as a business one. That is not decided, however.
The court cannot say in anticipation that the use of these stalls will necessarily constitute a nuuisance.
As to the six stalls that are in process of construction, it seems to the court that there has been delay and acquiesence during which the defendant has changed his position and that it would be inequitable to enjoin the completion of them.
The motion for a temporary restraining order is therefore overruled.